Exhibit 10.1

SEVENTH AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Seventh Amendment to Third Amended and Restated Loan and Security Agreement
(the “Amendment”) is entered into as of September 28, 2006, by and between
COMERICA BANK, successor by merger with COMERICA BANK – CALIFORNIA (“Bank”) and
INPHONIC, INC. (“InPhonic”), SIMIPC ACQUISITION CORP. (“SimIpc”), STAR NUMBER,
INC. (“Star”), MOBILE TECHNOLOGY SERVICES, LLC (“Mobile”) and CAIS ACQUISITION
II, LLC (“CAIS” and collectively with InPhonic, SimIpc, Star and Mobile, the
“Borrowers” and each individually, a “Borrower”).

RECITALS

Borrowers and Bank are parties to that certain Third Amended and Restated Loan
and Security Agreement dated as of August 7, 2003 (as amended from time to time,
including without limitation by that certain Waiver to Third Amended and
Restated Loan and Security Agreement dated November 17, 2003, that certain
letter from Bank to Borrowers dated March 18, 2004, that certain waiver letter
from Bank to Borrowers dated May 31, 2004, that certain Joinder Agreement and
First Amendment to Third Amended and Restated Loan and Security Agreement dated
June 2, 2004, that certain Release Letter dated July 30, 2004 (the “Joinder
Agreement”), that certain Second Amendment to Third Amended and Restated Loan
and Security Agreement dated August 2, 2004, that certain waiver letter from
Bank to Borrowers dated May 5, 2005, that certain Third Amendment to Third
Amended and Restated Loan and Security Agreement dated July 27, 2005, that
certain Consent and Fourth Amendment to Third Amended and Restated Loan and
Security Agreement dated August 16, 2005, that certain Fifth Amendment to Third
Amended and Restated Loan and Security Agreement dated September 30, 2005, that
certain Consent and Waiver dated December 29, 2005, and that certain Joinder
Agreement and Sixth Amendment to Third Amended and Restated Loan and Security
Agreement dated December 29, 2005, together with any related agreements, the
“Agreement”). Hereinafter, all indebtedness owing by Borrowers to Bank shall be
referred to as the “Indebtedness.” The parties desire to amend the Agreement in
accordance with the terms of this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

AGREEMENT

 

I. Incorporation by Reference. The Recitals and the documents referred to
therein are incorporated herein by this reference. Except as otherwise noted,
the terms not defined herein shall have the meaning set forth in the Agreement.

 

II. Amendments to the Agreement. Subject to the satisfaction of the conditions
precedent as set forth in Article V hereof, the Agreement is hereby amended as
set forth below.

 

  A. Section 2.1(b)(i) of the Agreement is hereby amended by deleting the first
sentence contained therein in its entirety and replacing it with the following:

“(i) Subject to and upon the terms and conditions set forth in this Agreement,
Borrowers may request Advances in an aggregate outstanding amount not to exceed
the lesser of (i) the Committed Revolving Line, or (ii) the Applicable
Non-Formula Amount plus the Borrowing Base.”



--------------------------------------------------------------------------------

  B. Exhibit A (DEFINITIONS) of the Agreement is hereby amended to add the
following “Applicable Non-Formula Amount” definition:

““Applicable Non-Formula Amount” means $5,000,000, with such amount subject to
increase to $10,000,000 if Borrowers’ are in compliance with all financial
covenants set forth in Section 6.7 of the Agreement for the period ending
December 31, 2006, with any such increase not to take effect until such time as
Bank has received satisfactory evidence (including receipt of Borrowers’
Compliance Certificate for the reporting period ending December 31, 2006) that
Borrowers have so complied.”

 

  C. Exhibit A (DEFINITIONS) of the Agreement is hereby amended by deleting the
definition of “Revolving Maturity Date” contained therein in its entirety and
replacing it with the following:

““Revolving Maturity Date” means July 1, 2007.”

 

  D. Exhibit D to the Agreement is hereby replaced with the form of Exhibit D
attached hereto.

 

  E. Subparagraph “i.” of Section 2.a. of the Libor Addendum is hereby amended
by deleting such subparagraph “i.” in its entirety and replacing it with the
following:

“i. A rate equal to one and three-quarters percent (1.75%) above Bank’s LIBOR,
which LIBOR Option shall be in effect during the relevant LIBOR Period; or”

 

III. Legal Effect.

 

  A. The Agreement is hereby amended wherever necessary to reflect the changes
described above. Borrower agrees that it has no defenses against the obligations
to pay any amounts under the Indebtedness.

 

  B. Borrower understands and agrees that in modifying the existing
Indebtedness, Bank is relying upon Borrower’s representations, warranties, and
agreements, as set forth in the Agreement. Except as expressly modified pursuant
to this Amendment, the terms of the Agreement remain unchanged, and in full
force and effect. Bank’s agreement to modifications to the existing Indebtedness
pursuant to this Amendment in no way shall obligate Bank to make any future
modifications to the Indebtedness. Nothing in this Amendment shall constitute a
satisfaction of the Indebtedness. It is the intention of Bank and Borrower to
retain as liable parties, all makers and endorsers of Agreement, unless the
party is expressly released by Bank in writing. No maker, endorser, or guarantor
will be released by virtue of this Amendment. The terms of this paragraph apply
not only to this Amendment, but also to all subsequent loan modification
requests.

 

  C. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. This is an integrated Amendment and supersedes all prior
negotiations and agreements regarding the subject matter hereof. All
modifications hereto must be in writing and signed by the parties.

 

IV. Conditions Precedent. Except as specifically set forth in this Amendment,
all of the terms and conditions of the Agreement remain in full force and
effect. The effectiveness of this Agreement is conditioned upon receipt by Bank
of this Amendment, and any other documents which Bank may require to carry out
the terms hereof, including but not limited to the following:

 

  A. This Amendment, duly executed by Borrowers;



--------------------------------------------------------------------------------

  B. Payment of a nonrefundable amendment fee in the amount of $10,000, which
may be debited from any of Borrowers’ accounts;

 

  C. Payment of all legal fees associated with this Amendment; and

 

  D. Such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

INPHONIC, INC.   STAR NUMBER, INC. By:  

/s/ David A. Steinberg

  By:  

/s/ David A. Steinberg

Title:   Chief Executive Officer   Title:   Chief Executive Officer SIMIPC
ACQUISITION CORP.   MOBILE TECHNOLOGY SERVICES, LLC By:  

/s/ David A. Steinberg

  By:  

/s/ David A. Steinberg

Title:   Chief Executive Officer   Title:   Chief Executive Officer CAIS
ACQUISITION II, LLC   COMERICA BANK By:  

/s/ David A. Steinberg

  By:  

/s/ Todd A. McDonald

Title:   Chief Executive Officer   Title:   Senior Vice President